Citation Nr: 0631363	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-10 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating, in excess of 20 
percent, for bilateral hearing loss from April 9, 2002 to 
February 19, 2003.

2.  Entitlement to a disability rating, in excess of 30 
percent, for bilateral hearing loss beginning February 19, 
2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1963 to October 
1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision rendered by the 
New York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The RO initially assigned a 20 percent disability rating for 
the veteran's bilateral hearing loss, effective November 14, 
2000, the date of the veteran's claim.  During the course of 
the appeal, the rating was increased to 30 percent, effective 
February 19, 2003.


FINDINGS OF FACT

1.  Level IV was present in the right ear and Level VI was 
present in the left ear, pursuant to the February 2002 VA 
audiometric examination.

2.  Level VI is present in the right ear and level VII was 
present in the left ear, pursuant to VA audiometric 
examinations dated between February 2003, March 2003, and 
July 2003.


CONCLUSIONS OF LAW

1.  For the period between April 9, 2002 and February 19, 
2003, the criteria for an evaluation, in excess of 20 
percent, for bilateral hearing loss have not been met.  
38 U.S.C.A. § 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.385, 4.85, 4.86, Diagnostic Code 6100 (2006).

2.  For the period beginning February 19, 2003, the criteria 
for an evaluation, in excess of 30 percent, for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.385, 4.85, 4.86, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in April 2002.  
In correspondence dated in October 2003, he was notified of 
the provisions of the VCAA as they pertain to the issue of 
increased ratings.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
this claim is being denied, any other notice requirements 
beyond those cited for service connection claims, are not 
applicable.  As indicated above, there has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the veteran.  

Laws & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, (1993).  

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Table VI, "Numeric 
Designation of Hearing Impairment Based on Puretone Threshold 
Average and Speech Discrimination," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of speech 
discrimination (horizontal rows) and the puretone threshold 
average (vertical columns).

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discrim- 
ination
Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86 (2006).   

In the present appeal, the veteran contends the evaluation 
assigned does not accurately reflect the overall picture of 
his hearing loss disability; and that his hearing loss 
warrants an extra-schedular rating because it prevented him 
from obtaining employment.

The veteran underwent a VA audiological examination in a 
February 2002, at which time the claims file was reviewed.  
During the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
15
45
75
75
75
68
LEFT
25
75
70
70
75
73

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and 80 in the left ear.

Applying the above results to the Table VI chart, a puretone 
threshold average of 68 and a speech discrimination of 78 
percent, in the right ear, will result in level IV hearing 
for that ear.  A puretone threshold average of 73 and a 
speech discrimination of 80 percent, in the left ear, will 
also result in level IV hearing for that ear.  However, 
applying the above results to the Table VIA chart, a puretone 
threshold average of 73, will result in the higher level VI 
hearing for the left ear.  See 38 C.F.R. § 4.86 (2006).   

Applying these results to the Table VII chart (with the left 
ear being the "poorer" ear), a level IV for the right ear, 
combined with a level VI for the left ear, will result in a 
20 percent compensation evaluation.  

The veteran submitted February 2002 correspondence from the 
Immigration and Naturalization Service (INS) and April 2002 
correspondence from the Office of Personnel Management (OPM).  
These letters informed the veteran that he had failed to meet 
the medical/physical qualifications of an Immigration 
Inspector position, based on the results of his hearing and 
visual acuity tests, and his body mass index (BMI), blood 
pressure and readings.  

Medical evidence obtained in connection with this appeal 
includes a March 2003 audiogram performed by M.C., M.D., 
which reflects binaural hearing aids were recommended for the 
veteran.  The audiometric evaluation was not interpreted by 
the examiner, and no diagnosis was rendered.  Therefore, the 
report cannot be used in rating the veteran's hearing loss.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Board 
may not interpret graphical representations of audiometric 
data).

VA outpatient treatment records dated between October 2002 
and February 2004 were also received in connection with this 
appeal.  These records reflect the veteran underwent three 
additional VA audiological evaluations, in February 2003, 
March 2003 and July 2003.  On all of these authorized 
audiological evaluations, pure tone thresholds, in decibels, 
were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
55
65
80
75
80
75
LEFT
50
75
70
75
80
75

Speech audiometry revealed speech recognition ability of 70 
percent in the right ear and 60 in the left ear.

Applying the above results to the Table VI chart, a puretone 
threshold average of 75 and a speech discrimination of 70 
percent, in the right ear, will result in level VI hearing 
for that ear.  A puretone threshold average of 75 and a 
speech discrimination of 60 percent, in the left ear, will 
result in level VII hearing for that ear.  Applying these 
results to the Table VII chart (with the left ear being the 
"poorer" ear), a level VI for the right ear, combined with 
a level VII for the left ear, will result in a 30 percent 
compensation evaluation.  

Table VIa was considered; however its application will not 
result in a higher evaluation.  Consideration of section 
4.86(b) is not warranted, given that the evidence does not 
reflect a simultaneous puretone threshold of 30 db or less at 
1000 Hz and a puretone threshold of 70 db or more at 2000 Hz.  
38 C.F.R. § 4.86 (2006).

The Board acknowledges the difficulties that the veteran has 
with his hearing acuity.  However, the ratings for hearing 
loss are based on a mechanical application of the tables 
provided by law; the Board has no discretion in this matter 
and must predicate its determination on the basis of the 
results of the audiology studies of record.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992). 

The Board has considered the veteran's contention that since 
he was denied employment because of his hearing impairment, 
he is qualified for extraschedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  While the 
Board sympathizes with the veteran, we find that the medical 
evidence associated with his claim does not present such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  

In this regard, it has not shown that the veteran's bilateral 
hearing loss has resulted in frequent periods of 
hospitalization or a marked interference with employment 
(i.e., beyond that contemplated in the assigned rating).  
Although the veteran's bilateral hearing loss was noted to 
have some impact on his employability, this impact is 
adequately compensated by the 30 percent evaluation currently 
assigned.  The Board observes further that the veteran's 
denial of employment as an Immigration Inspection Officer was 
due in part to a failure to meet other medical/physical 
qualifications, other than hearing acuity; specifically, body 
mass index, blood pressure, and depth perception ability.  
The veteran's hearing loss, by itself, does not present an 
exceptional or unusual disability picture.  Moreover, the 
Board notes that during his May 2004 VA psychological 
examination, the veteran indicated he has able to secure 
employment as a security guard.  Therefore, further 
consideration of the possible application of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b) (1) is not required.  See Ship wash v. Brown, 8 Vet. 
App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 
(1993).

Under the circumstances, the Board concludes the levels of 
disability shown do not warrant disability ratings in excess 
of 20 percent for the period between April 9, 2002 and 
February 19, 2003; and in excess of 30 percent beginning in 
February 2003.  With due consideration to the provisions of 
38 C.F.R. § 4.7, higher evaluations are not warranted for any 
portion of the time period under consideration.  


ORDER

1.  For the period between April 9, 2002, and February 19, 
2003, entitlement to an evaluation in excess of 20 percent 
for bilateral hearing loss is denied.

2.  For the period beginning February 19, 2003, entitlement 
to an evaluation in excess of 30 percent for bilateral 
hearing loss is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


